Case: 15-60370      Document: 00513518516         Page: 1    Date Filed: 05/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 15-60370
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 24, 2016
                                                                          Lyle W. Cayce
JOSE GUADALUPE MAGDALENO-ALCALAN,                                              Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A075 891 320


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Magdaleno-Alcalan (Magdaleno), a native and citizen of
Mexico, petitions this court for review of the Board of Immigration Appeals’s
(BIA’s) decision dismissing his appeal of the immigration judge’s (IJ’s) removal
order. The IJ denied Magdaleno’s claims for the withholding of removal under
the Immigration and Nationality Act (INA) and relief under the Convention
Against Torture (CAT). We review both the decision of the BIA and that of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60370    Document: 00513518516     Page: 2   Date Filed: 05/24/2016


                                 No. 15-60370

IJ. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Legal conclusions
are reviewed de novo, and findings of fact are reviewed for substantial
evidence. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
      Magdaleno first argues that the IJ erred in rejecting his claims of
membership in a particular social group of “natives who have become
strangers.” We find merit in the Respondent’s contention that Magdaleno did
not exhaust his administrative remedies with respect to this claim because he
failed to raise it before the BIA. See Dale v. Holder, 610 F.3d 294, 298-301 (5th
Cir. 2010).   However, even if this court were to address his argument,
Magdaleno would not be entitled to relief because has not shown that he will
be singled out for persecution on account of his membership in his perceived
social group. See Orellana-Monson, 685 F.3d at 518; see also Faddoul v. INS,
37 F.3d 185, 188 (5th Cir. 1994) (concluding that petitioner failed to show the
“particularized connection” between his fear of harm and his nationality).
      Magdaleno also maintains that he will be persecuted, at least in part, on
account of his family membership. As noted by the BIA, Magdaleno failed to
establish that the violence against his family members was based on anything
more than random criminality. See Eduard v. Ashcroft, 379 F.3d 182, 191-92
(5th Cir. 2004). Magdaleno’s newfound assertions of “payback” and retaliation
are not founded in the record and are entirely speculative. Accordingly, he has
failed to put forth compelling evidence establishing that the BIA erred in
rejecting his claim for withholding of removal. See Orellana-Monson, 685 F.3d
at 518.
      Magdaleno’s claim that neither the IJ nor the BIA properly addressed
his claims under the CAT are without merit. Both the IJ and the BIA cited the
“more likely than not” standard applicable to Magdaleno’s claim under the
CAT, and both determined that Magdaleno failed to put forth evidence which



                                       2
    Case: 15-60370    Document: 00513518516    Page: 3   Date Filed: 05/24/2016


                                No. 15-60370

met that standard. See Garcia v. Holder, 756 F.3d 885, 891 (5th Cir. 2014).
Magdaleno’s unsupported contentions are insufficient to meet the standard
required to obtain relief under the CAT. See 8 C.F.R. § 208.16(c)(2).
      PETITION DENIED.




                                       3